Citation Nr: 1002747	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  08-30 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to death pension benefits for the 2006 
calendar year.

3.  Entitlement to service connection for the cause of the 
Veteran's death.

4.  Entitlement to DIC under 38 U.S.C.A. § 1151 (West 2002) 
as a result of medical treatment provided by the Department 
of Veterans Affairs.

5.  Entitlement to service connected burial benefits at the 
maximum rate payable if a Veteran's death is found to be 
related to his military service.

6.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to May 1955 
and from November 1957 to July 1958.  He died in February 
2006.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and August 2007 decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  This appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The claims of service connection for the cause of the 
Veteran's death, DIC under 38 U.S.C.A. § 1151, burial 
benefits at the maximum rate payable if a Veteran's death is 
found to be related to his military service, and accrued 
benefits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not have a service-connected disability 
rated at 100 percent for 10 years prior to his death nor was 
he entitled to a total disability evaluation on the basis of 
individual unemployability for 10 years prior to his death.

2.  For the 2006 calendar year, the preponderance of the 
competent and credible evidence of record shows that the 
appellant's countable annual income exceeded the $8,670.00 
annual rate for death pension for a surviving spouse with no 
children, effective December 1, 2005.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. 
§§ 1318, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.22, 3.102, 3.159 (2009).



2.  For the 2006 calendar year, the appellant exceeds the 
income criteria to be entitled to death pension benefits for 
the 2006 calendar year.  38 U.S.C.A. §§ 1503, 1541, 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.23, 3.159, 3.271, 3.272, 3.273 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence she is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Next, the Board finds that written notice provided in May 
2006, prior to the appeal from June 2006 decisions, fulfills 
the provisions of 38 U.S.C.A. § 5103(a) except as to the 
notice as required by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Moreover, while the record does not 
show that the claimant was given notice in accordance with 
the Court's holding in Dingess, the Board finds this error 
harmless because for the reasons explained below the 
appellant's claims are being denied and therefore any 
disability rating and effective date issues are moot.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
Moreover, the Board finds that even if the above letter 
failed to provide the claimant with adequate 38 U.S.C.A. 
§ 5103(a) notice, that this notice problem does not 
constitute prejudicial error in this case because the record 
reflects that a reasonable person could be expected to 
understand what was needed to substantiate the claims after 
reading the above letter as well as the June 2006 decisions 
and July 2008 statement of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds 
that there can be no prejudice to the claimant due to a lack 
of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO has obtained and associated with the 
claims files all identified and available service and post-
service record.  The widow also provided VA with statements 
of her income and expenses.  

Accordingly, the Board finds that there are no identified, 
available, and pertinent evidence which is not currently part 
of the claims files.   Hence, VA has fulfilled its duty to 
assist the claimant in the prosecution of her appeal and 
adjudication of these claims may go forward.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

The 38 U.S.C.A. § 1318 Claim

Initially, the Board notes that prior to the Veteran's death 
in February 2006, 38 C.F.R. § 3.22(a), the regulation 
implementing 38 U.S.C.A. § 1318, was amended effective 
January 21, 2000.  65 Fed. Reg. 3388 (Jan. 21, 2000).

Under the amended law, VA will pay DIC benefits to the 
surviving spouse of a deceased Veteran who was in receipt of, 
or entitled to receive compensation, at the time of his death 
for a service-connected disability that was rated totally 
disabling if the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; was rated by the VA as totally disabling 
continuously since the Veteran's release from active duty and 
for at least 5 years immediately preceding death; or if the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, 
"entitled to receive" means that at the time of death, the 
Veteran had service-connected disability rated totally 
disabling by the VA but was not receiving compensation 
because: (1) the VA was paying the compensation to the 
Veteran's dependents; (2) the VA was withholding the 
compensation under authority of 38 U.S.C.A. § 5314 to offset 
an indebtedness of the Veteran; (3) the Veteran had applied 
for compensation but had not received total disability 
compensation due solely to clear and unmistakable error in a 
VA decision concerning the issue of service connection, 
disability evaluation, or effective date; (4) the Veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2); (6) the VA was 
withholding payments because the Veteran's whereabouts was 
unknown, but the Veteran was otherwise entitled to continued 
payments based on a total service-connected disability 
rating; or (7) the VA was withholding payments under 38 
U.S.C.A. § 5308 but determined that benefits were payable 
under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).  Also, 
"rated by the VA as totally disabling" includes total 
disability rating based on unemployability (TDIU).  38 C.F.R. 
§ 3.22(c).  Further, except with respect to a claim for 
benefits under the provisions of 38 U.S.C.A. § 1318 and 
certain other cases, issues involving a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the Veteran's lifetime.  
38 C.F.R. § 20.1106 (2006).

The Board notes that there have been a number of Court and 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions in recent years that have 
resulted in some confusion in the processing of claims for 
DIC under 38 U.S.C.A. § 1318.  It appears that some of the 
confusion has been clarified in two recent decisions from the 
Federal Circuit.  However, a discussion of the evolution of 
the handling of such claims is pertinent in the understanding 
why this claim must now be denied.

Under the older law, when interpreting 38 U.S.C.A. § 1318(b) 
and 38 C.F.R. § 3.22(a)(2), the Court found that a surviving 
spouse can attempt to demonstrate that the Veteran 
hypothetically would have been entitled to a different 
decision on a service connection claim, based on evidence in 
the claims folder or in VA custody prior to the Veteran's 
death and the law then applicable or subsequently made 
retroactively applicable.  See Green v. Brown, 
10 Vet. App. 111, 118-19 (1997).  In a later decision, the 
Court found that 38 C.F.R. § 3.22(a), as it existed, 
permitted a DIC award in a case where the Veteran had never 
established entitlement to VA compensation for a service-
connected total disability and had never filed a claim for 
such benefits which could have resulted in entitlement to 
compensation for the required period.  See Wingo v. West, 
11 Vet. App. 307 (1998).  In such cases, the claimant must 
set forth the alleged basis for the Veteran's entitlement to 
a total disability rating for the 10 years immediately 
preceding his death.  Cole v. West, 13 Vet. App. 268, 278 
(1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the Veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3388 (Jan. 
21, 2000).  Applicable regulations provide that a claim for 
benefits based on CUE in a prior final rating decision 
entails special pleading and proof requirements to overcome 
the finality of the decision by collateral attack because the 
decision was not appealed during the appeal period. Fugo v. 
Brown, 6 Vet. App. 40 (1993); Duran v. Brown, 7 Vet. App. 
216, 223 (1994).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (Veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
the Federal Circuit addressed a challenge to the validity of 
the amended 38 C.F.R. § 3.22.  Initially, the Federal Circuit 
found that VA's amendment of 38 C.F.R. § 3.22 constituted an 
interpretive rule that did no more than interpret the 
requirements of 38 U.S.C.A. § 1318 and clarified VA's earlier 
interpretation of the statute.  260 F.3d at 1376-77.  Upon 
consideration of 38 U.S.C.A. § 1318, the Federal Circuit 
found that the statutory language was ambiguous as to whether 
a "hypothetical" claim was allowed.  Id, at 1377.  It noted 
that 38 U.S.C.A. § 1311(a), which also has "entitled to 
receive" language, as interpreted in Hix, was virtually 
identical to 38 U.S.C.A. § 1318, but that VA interpreted them 
differently.  Id, at 1379.  Moreover, it found that the 
pertinent regulations, 38 C.F.R. § 3.22 and 38 C.F.R. 
§ 20.1106, were in conflict with respect to interpreting 38 
U.S.C.A. §§ 1311(a) and 1318.  Id.  The Federal Circuit 
remanded the case for VA to undertake expedited rulemaking to 
explain the rationale for interpreting the statutes 
differently or to resolve the conflict between 38 C.F.R. 
§ 3.22 and 38 C.F.R. § 20.1106.  Id, at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
Veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002). (This change in regulation has no effect on the 
appellant's claim).  See NOVA I, 314 F.3d at 1381.

In Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II), 
after reviewing its holding in NOVA I, the Federal Circuit 
observed that VA had determined that the "entitled to 
receive" language of 38 U.S.C.A. § 1311(a) and 38 U.S.C.A. 
§ 1318 should be interpreted in the same way and that 38 
C.F.R. § 3.22 provided the correct interpretation.  It held 
that VA could properly do so and had adequately explained its 
rationale.  Id. at 1378.  The Federal Circuit also held that 
VA provided a permissible basis and sufficient explanation 
for its interpretation of the statutes as a bar to the filing 
of new claims posthumously by the Veteran's survivor, i.e., 
claims where no claim had been filed during the Veteran's 
life or the claim had been denied and was not subject to 
reopening-"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the Veteran's 
lifetime and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
Veteran's death.

With the above criteria in mind, the Board notes that the 
Veteran separated from military service for the second time 
in July 1958, he was not a prisoner of war, and his combined 
rating at the time of his death in February 2006 was 100 
percent since July 8, 1998.  See February 1999 rating 
decision.

Hence, for the appellant to be successful in her claim she 
must establish either entitlement to a combined 100 percent 
schedular rating for the 10 years prior to the Veteran's 
demise or entitlement to a TDIU for the 10 years prior to his 
death.

While the appellant argues that the Veteran "should have 
been" rated totally disabled for 10 years prior to his death 
and/or granted a TDIU during this time, as reported above, 
the Federal Circuit in NOVA II affirmed VA's adoption of the 
provisions contained in 38 C.F.R. § 3.22, preclude any 
"hypothetical look back," and hence, preclude a grant of the 
appeal under the theory of the case suggested by the 
appellant.  

While the provisions of 38 C.F.R. § 3.22 do not preclude the 
appellant from arguing that prior rating decisions were CUE, 
a claim of CUE has not been made as to the effective date 
assigned with regard to the Veteran's bilateral hearing loss 
in the February 1999 rating decision.  To the extent that the 
appellant is arguing CUE in a prior decision in the 1950s 
denying service connection for epilepsy, she has not provided 
any specific argument in support of such. 

Accordingly, given the fact that the Veteran was not actually 
rated 100 percent disabled due to a service connected 
disorder for 10 years prior to his death, only 81/2 years, and 
given that a TDIU was not actually in effect for 10 years 
prior to his death, entitlement to DIC under 38 U.S.C.A. 
§ 1318 is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit). 

In sum, for the reasons stated above, the Board finds that 
entitlement to DIC benefits under 38 U.S.C.A. § 1318 is not 
warranted, and there is no doubt to be resolved.  See 
Gilbert, 1 Vet. App. at 55. 

The Death Pension Benefits Claim

The appellant asserts that she is entitled to death pension 
benefits for the 2006 calendar year because she does not have 
the money to pay her bills.  It is also requested that the 
appellant be afforded the benefit of the doubt. 

Improved pension awarded pursuant to Public Law 95-588 is a 
monthly benefit payable by the VA to a surviving spouse and 
children of a veteran.  Specifically, the law provides that 
the Secretary shall pay to the surviving spouse of each 
veteran who served for ninety (90) days or more during a 
period of war or who at the time of death was receiving or 
entitled to receive compensation or retirement pay for a 
service-connected disability pension at the rate prescribed 
by law and reduced by the surviving spouse's annual income.  
38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.3(b)(4), 3.23 (2009).

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  For the purpose of determining 
initial entitlement, the monthly rate of pension payable to 
the beneficiary shall be computed by reducing the 
beneficiary's applicable maximum pension rate by the 
beneficiary's countable income on the effective date of 
entitlement and dividing the remainder by 12.  38 C.F.R. 
§ 3.273.

For purposes of improved death pension, payments of any kind 
from any source are counted as income in the year in which 
received unless specifically excluded.  38 U.S.C.A. § 1503; 
38 C.F.R. § 3.271.

The only exclusions from a surviving spouse's countable 
income for purposes of determining entitlement to such 
pension are set out at 38 C.F.R. § 3.272.  In this regard, a 
surviving spouse's countable income for purposes of 
determining entitlement to such pension does not include 
Chapter 15 VA pension benefits.  38 C.F.R. § 3.272(c).  It 
also does not include amounts in banks and similar 
institutions acquired by reason of death of the Veteran.  
Likewise, the Veteran's final expenses, such as the expenses 
of the Veteran's just debts, last illness, and burial are 
excluded.  38 C.F.R. § 3.272(h).  They also do not include 
unreimbursed amounts which have been paid within the 12-month 
annualization period for medical expenses.  38 C.F.R. 
§ 3.272(g).  An estimate based on a clear and reasonable 
expectation that unusual medical expenses will be realized 
may be accepted for the purpose of authorizing prospective 
payments of benefits, subject to necessary adjustment.  Such 
amounts will be in excess of 5 percent of the applicable 
maximum annual pension rate for the person involved.  38 
C.F.R. § 3.272. 

The maximum annual rates of pension and death pension payable 
are published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as published in VA 
regulations.  38 C.F.R. § 3.21.  Effective December 1, 2005, 
the maximum annual rate of improved death pension for a 
surviving spouse with no children was $8,670.00.  38 U.S.C.A. 
§§ 1503, 1541; 38 C.F.R. § 3.23; VA ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part I, Appendix B.

As to the merits of the claim, the record shows that the 
appellant and the Veteran were married.  The Veteran died in 
February 2006.  In March 2006, the appellant filed the 
current pension claim.  At this time, she also reported that 
she and the Veteran had not had any children.  In her March 
2006 claim, she also reported that she received $950.00 in 
monthly Social Security Administration (SSA) payments and 
another $212.00 in monthly "VA Retirement" payments.  As to 
her expenses, she reported that she paid $120.00 a month for 
insurance.  She also reported that she had the following 
other sources of income: $8,000.00 in cash, bank accounts, 
and/or certificates of deposit; $2,200.00 in IRA's, Keogh 
Plans, etc.; and $120,000.00 in stocks, bonds, mutual funds.  
In a May 2006 VA Form 21-8049 (JF), Request for Details of 
Expenses, she reported, among other things, that she paid 
$120.00 a month for insurance.  In June 2006, the RO 
contacted the SSA and verified that the appellant received 
$928.00 in gross monthly benefits as of December 2005.

Initially, the Board notes that, because the appellant filed 
her application for benefits in March 2006, the calculation 
for pension purposes begins as of March 1, 2006.  See 
38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  Therefore, the 
Board will look at the appellant's income for the subsequent 
twelve-month period in calculating her annual income.  As to 
the appellant's annual income, SSA records confirm that she 
received $928.00 (i.e., $11,136.00 from March 2006 to March 
2007) a month in SSA payments.  Therefore, her total 
countable annual income included the $11,136.00 she received 
from the SSA.  38 C.F.R. §§ 3.271, 3.273.  

While the widow also reported that she received $212.00 in 
monthly "VA Retirement" payments (i.e., $2,544.99 from 
March 2006 to March 2007), giving her the benefit of the 
doubt in this matter, the Board finds that these monies are 
Chapter 15 VA pension benefits and are therefore not 
countable income for purposes of determining entitlement to 
pension benefits.  38 C.F.R. § 3.272(c).  

Likewise, the Board notes that the widow reported that she 
had $8,000.00 in cash, bank accounts, and/or certificates of 
deposit; $2,200.00 in IRA's, Keogh Plans, etc.; and 
$120,000.00 in stocks, bonds, mutual funds.  However, giving 
her the benefit of the doubt in this matter, the Board finds 
that these $130,200.00 in assets were acquired by reason of 
the death of the Veteran and therefore any income that may be 
generated by these assets are also not countable income for 
purposes of determining entitlement to pension benefits.  38 
C.F.R. § 3.272(f).   

As to other exclusions from the above countable income, the 
Board notes that the only medical expense information 
provided by the widow is the $120.00 a month she pays for 
insurance.  From March 2006 to March 2007, these insurance 
payments totaled $1,440.00.  Therefore, since her medical 
insurance expenses may reduce her countable annual income to 
the extent they exceed 5 percent of her maximum annual 
pension rate (i.e., 5 percent of $8,670.00 which equals 
$433.50), it means that her total countable annual income for 
this 12 month period may be reduced by $1,006.50 ($1,440.00 
less $433.50).  See 38 C.F.R. § 3.272(g).  

As to other exclusions from the above countable income, the 
Board notes that in March 2006 the VA received from the widow 
a funeral bill in which it was noted that the total cost of 
the Veteran's funeral was $1,257.45.  While in May 2006 the 
widow notified VA that the Veteran's funeral cost $1,499.00, 
the Board finds more competent and credible the actual bill 
for the funeral home.  Moreover, a review of the record on 
appeal shows that in June 2006 the RO granted the widow 
$380.00 towards these funeral expenses.  Therefore, her total 
countable annual income for this 12 month period may be 
reduced by $877.45 ($1,257.45 less $380.00).  See 38 C.F.R. 
§ 3.272(h).  

Therefore, her total countable annual income for this 12 
month period is $9,252.05 ($11,136.00 in income less 
$1,006.50 in medical expenses and $877.45 in funeral 
expenses).  38 C.F.R. §§ 3.271, 3.273.  While the Board can 
certainly empathize with any financial difficulty the 
surviving spouse may experience, given the total annual 
countable income of $9,252.05, it is clear that the appellant 
has exceeded the income limitation for improved death pension 
for a surviving spouse with no children of $8,670.00, 
effective December 1, 2005.  38 U.S.C.A. §§ 1503, 1541; 38 
C.F.R. § 3.23; VA ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
I, Appendix B.  Thus, the claim must be denied for the 2006 
calendar year due to excessive income.

Accordingly, as the record does not disclose any dispute as 
to the facts by which the appeal is to be decided in the 
present case, entitlement to VA improved death pension 
benefits for the 2006 calendar year is precluded by law and 
the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied. 

Entitlement to death pension benefits is denied for the 2006 
calendar year.




REMAND

As to the claim of entitlement to service connection for the 
cause of the Veteran's death, the decedent's certificate of 
death lists his service connected bilateral hearing loss as a 
cause and/or a contributing factor leading to his death.  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2009) 
(holding that in order to establish service connection for 
the cause of the Veteran's death, the evidence must show that 
a disease or disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death).  However, neither the certificate of death nor 
any other medical record found in the claims files explains 
how the Veteran's service connected bilateral hearing loss 
played a role in causing his death.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999) (the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion.").  Therefore, the Board finds that a 
remand to obtain an answer to this question is required.  See 
38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 
79, 84-86 (2006). 

Next, the Board notes that in August 2008 the widow provided 
VA with a copy of her Claim for Damage, Injury, or Death 
arising out of the Veteran's treatment at the Kansas City VA 
Medical Center in February 2006.  Since the records generated 
in connection with this civil action are potentially relevant 
to the current appeal, the agency of original jurisdiction 
should obtain and associate with the record all of the 
pleadings, medical evidence, and court orders generated in 
connection with this action while the appeal is in remand 
status.  See 38 U.S.C.A. § 5103A(b) (West 2002); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when 
reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
Veteran to attempt to obtain them).

Lastly, the Board finds that the claim of service connection 
for the cause of the Veteran's death must be remanded for the 
agency of original jurisdiction to provide the claimant with 
adequate 38 U.S.C.A. § 5103(a) notice in accordance with the 
Court's holding in Hupp v. Nicholson, 21 Vet. App. 342 (2007) 
(holding that 5103(a) must include: (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected).  

As to the claim for DIC under 38 U.S.C.A. § 1151, the Board 
notes that the widow has repeatedly claimed that the 
Veteran's death was either caused by 1) VA negligence while 
treating him at the Houston VA Medical Center in 1974 for 
burn injuries to his lower extremities with subsequent above 
the knee amputation of both legs and/or 2) VA negligence in 
its diagnosis and treatment of his hepatitis C at the Kansas 
City VA Medical Center, including the care he received during 
his final hospitalization in February 2006 at this facility.

However, while the agency of original jurisdiction has 
adjudicated the claim based on the second theory of 
entitlement, it has not done so under the first.  Therefore, 
the Board finds that the § 1151 claim must be remanded for 
the agency of original jurisdiction to readjudicate in a 
supplemental statement of the case (SSOC) the claim under 
both of the widow's theories of entitlement.  See 38 C.F.R. 
§§ 19.29, 19.31 (2009); Bernard v. Brown, 4 Vet. App. 384, 
393 (1993) (holding that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided the 
claimant fulfills the regulatory requirements.  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
claimant.).

Also as to the § 1151 claim, the Board finds that a remand is 
required to obtain an addendum to the April 2009 VA opinion 
as to whether there was negligence in VA's diagnosis and 
treatment of the Veteran's hepatitis C at the Kansas City VA 
Medical Center because VA treatment records surrounding the 
Veteran's 1974 treatment for burn injuries and subsequent 
amputation of the lower extremities document a blood 
transfusion and the April 2009 opinion appears to have been 
based on the mistaken factual belief that the Veteran had not 
received blood transfusions.  See 38 U.S.C.A. § 5103A(d); 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that to 
that end VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion.").  

An addendum to the April 2009 opinion is also required to 
obtain, for the first time in connection with this the cause 
of death a claim, a medical opinion as to whether there was 
negligence while treating the Veteran at the Houston VA 
Medical Center in 1974 for burn injuries to his lower 
extremities with subsequent above the knee amputation of both 
lower extremities and whether this negligence caused or 
materially contributed to the Veteran's death in February 
2006.  Id; also see McLendon, supra.

As to the claim for service connected burial benefits, the 
Board notes that a June 2006 action has already granted and 
paid the claimant burial benefits at the non service 
connected rate.  However, while the monies already paid the 
widow were the maximum amount payable when the Veteran's 
death is not related to his military service, it is not the 
maximum amount payable when the Veteran's death is related to 
his military service.  See 38 U.S.C.A. § 2307 (West 2002).  
Therefore, since VA is required to construe the appeal as an 
appeal for the maximum benefit allowable by law or 
regulation, the Board finds that the issue of whether the 
claimant is entitled to burial benefits at the maximum rate 
payable if a Veteran's death is found to be related to his 
military service remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993); also see West v. Brown, 7 Vet. 
App. 329 (1995) (en banc) (an appeal of a service connection 
claim includes all benefits that potentially stem from the 
essential elements of the claim).  

Accordingly, the Board finds that this issue must be remanded 
to allow the agency of original jurisdiction to both provided 
the claimant with adequate 38 U.S.C.A. § 5103(a) notice as to 
this claim as well as to allow it to issue a SSOC which both 
adequately identifies and adjudicate the issue on appeal 
since the above notice is not found in either the existing 
May 2006 VCAA letter or the July 2008 SOC.  See 38 C.F.R. 
§§ 19.29, 19.31; Bernard, supra.

Lastly, as to the claim of entitlement to accrued benefits, 
the Board notes that the widow filed a claim for this benefit 
with the RO in March 2006 and the RO issued a SOC addressing 
this claim in July 2008.  However, a review of the record on 
appeal does not show that the claim was ever adjudicated in a 
rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
20.300, 20.301, 20.302 (2009).  Further, even if the Board 
were to consider the SOC as a proper initial adjudication of 
the claim, the July 2008 SOC did not contain all applicable 
laws and regulations with regard to her accrued benefits 
claim.  Consequently, the Board finds that this issue must be 
remanded to the agency of original jurisdiction to adjudicate 
it for the first time in a rating decision and, if it is 
denied, to thereafter provide the claimant with notice of her 
appellate rights, including notice of her time to perfect her 
appeal.  Id.  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain and 
associate with the record all of the 
pleadings, medical evidence, and court 
orders generated in connection with the 
widows civil action due to the 
Veteran's treatment at the Kansas City 
VA Medical Center in February 2006.  If 
the records cannot be secured, a 
written unavailability memorandum must 
be prepared and added to the claim's 
folder.

2.  After undertaking the above 
development to the extent possible, the 
RO/AMC should obtain an opinion as to the 
role, if any, the Veteran's service 
connected bilateral hearing loss played 
in his death.  The claims files and a 
copy of this remand should be forwarded 
to the examiner.  Based on a review of 
the claims folders, the examiner should 
answer the following question.

i.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran's 
service connected bilateral hearing 
loss caused or contributed 
substantially or materially to cause 
the Veteran's death?

Note:  In providing an answer to the 
above question the examiner must comment 
on the fact that the Veteran's 
certificate of death lists his service 
connected bilateral hearing loss as a 
cause and/or a contributing factor 
leading to his death. 

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely as not" support the 
contended causal relationship; "less 
likely as not" weighs against the claim.  

The examiner is requested to provide a 
thorough rationale for any opinion 
expressed and note that the claims files 
have been reviewed in conjunction with 
the opinion.

3.  After undertaking the above 
development to the extent possible, the 
RO/AMC should obtain an addendum to the 
April 2009 medical opinion regarding the 
claim of service connection for the cause 
of the Veteran's death under 38 U.S.C.A. 
§ 1151.  The claims files and a copy of 
this remand should be forwarded to the 
examiner.  Based on a review of the 
claims folders, the examiner should 
answer the following questions.

(a)  As the 1974 VA treatment for burn 
injuries to his lower extremities with 
subsequent above the knee amputation of 
both lower extremities:

i.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that there was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination or was 
there an event not reasonably 
foreseeable?

ii.  If the answer to either of the 
above questions is in the 
affirmative, it at least as likely 
as not (i.e., 50 percent or greater 
degree of probability) that the 
fault or event not reasonably 
foreseeable caused or contributed 
substantially or materially to cause 
the Veteran's death in February 
2006?

(b)  As to Veteran's diagnosis and 
treatment for hepatitis C at the Kansas 
City VA Medical Center, including the 
care he received during his final 
hospitalization in February 2006:

i.  Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that there was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the 
hospital care, medical or surgical 
treatment, or examination or was 
there an event not reasonably 
foreseeable?

ii.  If the answer to either of the 
above questions is in the 
affirmative, it at least as likely 
as not (i.e., 50 percent or greater 
degree of probability) that the 
fault or event not reasonably 
foreseeable caused or contributed 
substantially or materially to cause 
the Veteran's death in February 
2006?

Note:  In providing answers to the above 
questions, the examiner must take into 
account the fact that 1974 treatment 
records document that the Veteran 
received a transfusion.

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  "More likely" and 
"as likely as not" support the 
contended causal relationship; "less 
likely as not" weighs against the claim.  

The examiner is requested to provide a 
thorough rationale for any opinion 
expressed and note that the claims files 
have been reviewed in conjunction with 
the opinion.

4.  The RO/AMC should thereafter 
provide the claimant with updated 
38 U.S.C.A. § 5103(a) notice as to all 
the remanded issues in accordance with 
the Court's holding in Dingess, supra, 
as well as Hupp, supra.  Also see 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.

5.  The RO/AMC should adjudicate the 
claim for accrued benefits.  If the 
claim is denied, she should be given 
complete notice of her appellate 
rights.  If she files a timely NOD, a 
SOC should be furnished which recites 
all applicable laws and regulations.  
If, and only if, the widow timely 
perfects an appeal as to this issue, 
should it be returned for review by the 
Board.

6.  After completion of the above, and 
any additional development of the 
evidence, the RO/AMC should review the 
record, to include all additional 
evidence, and readjudicate the claims.  
If any benefits sought remain denied, 
the claimant and her representative 
should be issued an appropriate SSOC, 
and afforded the opportunity to 
respond.  As to the claim of service 
connection for the cause of the 
Veteran's death under 38 U.S.C.A. 
§ 1151, the SSOC must consider both of 
the widow's theories of entitlement 
(i.e., the Veteran's 1974 treatment for 
burn injuries to his lower extremities 
with subsequent above the knee 
amputation of both lower extremities 
and VA negligence in its diagnosis and 
treatment of his hepatitis C).  As to 
the claim for service connected burial 
benefits, the SSOC must consider 
whether the claimant is entitled to 
burial benefits at the maximum rate 
payable if a Veteran's death is found 
to be related to his military service.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


